                                                                1   Anthony L. Hall, Esq.
                                                                    Nevada Bar No. 5977
                                                                2   Dora V. Lane, Esq.
                                                                    Nevada Bar No. 8424
                                                                3   Susan M. Schwartz, Esq.
                                                                    Nevada Bar No. 14270
                                                                4   HOLLAND & HART LLP
                                                                    5441 Kietzke Lane, Second Floor
                                                                5   Reno, Nevada 89511
                                                                    Tel: (775) 327-3000; Fax: (775) 786-6179
                                                                6
                                                                    Attorneys for Defendants
                                                                7

                                                                8

                                                                9

                                                               10

                                                               11                              THE UNITED STATES DISTRICT COURT
                 Phone: (775) 327-3000 ♦ Fax: (775) 786-6179




                                                               12                                 FOR THE DISTRICT OF NEVADA
HOLLAND & HART LLP
                        5441 Kietzke Lane., 2nd Floor




                                                               13
                                                                    KIRK SKINNER,                                               Case No.: 2:18-CV-01787-KJD-VCF
                               Reno, NV 89511




                                                               14

                                                               15                            Plaintiff,
                                                                                                                                STIPULATION AND ORDER TO
                                                               16   vs.                                                         EXTEND THE DEADLINE TO FILE
                                                                                                                                REPLIES IN SUPPORT OF
                                                               17                                                               DEFENDANTS’ MOTION TO DISMISS
                                                                    NEWMONT MINING CORPORATION, a                               AND MOTION FOR INTRADISTRICT
                                                               18   Delaware Corporation; NEWMONT GOLD                          TRANSFER
                                                                    COMPANY, a Delaware Corporation;
                                                               19   NEWMONT USA LIMITED, a Delaware                             (First Request)
                                                               20   Corporation; NEWMONT VENTURES LTD.

                                                               21                            Defendants.

                                                               22

                                                               23           Defendants Newmont USA Limited, Newmont Mining Corporation, Newmont Gold

                                                               24   Company, and Newmont Ventures Ltd. (collectively “Defendants”1) and Plaintiff Kirk Skinner

                                                               25   (“Plaintiff”), by and through their respective counsel of record, hereby stipulate and agree as

                                                               26   follows:

                                                               27
                                                                    1
                                                                      Newmont USA Limited argued in its Motion to Dismiss that it is the only proper Defendant in this matter. See
                                                               28   ECF No. 4. To the extent that Newmont Mining Corporation, Newmont Gold Company, and Newmont Ventures
                                                                    Ltd. are deemed proper parties, they join in this stipulation.
                                                                                                                    Page 1 of 2
                                                                1              1.      Defendants filed a Motion to Dismiss (ECF No. 4) and Motion for Intradistrict
                                                                2   Transfer (ECF No. 5) (together the “Motions”) on October 24, 2018.
                                                                3              2.      Pursuant to the Parties’ Stipulation and Order Continuing the Date That Plaintiff
                                                                4   Must File His Response to Defendant’s Motion to Dismiss Plaintiff’s Complaint and Motion for
                                                                5   Intradistrict Transfer filed November 5, 2018 (ECF No. 8)2, Plaintiff filed his responses to the
                                                                6   Motions on November 16, 2018 (ECF Nos. 10-11).
                                                                7              3.      Accordingly, Defendants’ Replies In Support of the Motions (the “Replies”) are
                                                                8   due on November 23, 2018, which falls during Thanksgiving Weekend.
                                                                9              4.      The Parties agree that the deadline for Defendants to file their Replies shall be
                                                               10   continued to Friday, November 30, 2018.
                                                               11              This is the first request for extension of this deadline. This Stipulation is made in good
                 Phone: (775) 327-3000 ♦ Fax: (775) 786-6179




                                                               12   faith and to accommodate the holidays and scheduling conflicts of counsel and is not made for
HOLLAND & HART LLP
                        5441 Kietzke Lane., 2nd Floor




                                                               13   purposes of undue delay.
                               Reno, NV 89511




                                                               14              IT IS SO STIPULATED.
                                                               15   DATED this 20th day of November, 2018.                DATED this 20th day of November, 2018.
                                                               16
                                                                      /s/ Dora V. Lane                                     /s/ Michael P. Balaban
                                                               17   Anthony L. Hall, Esq.                                 Michael P. Balaban, Esq.
                                                                    Dora V. Lane, Esq.                                    LAW OFFICES OF MICHAEL P.
                                                               18   Susan M. Schwartz, Esq.                               BALABAN
                                                                    Holland & Hart LLP                                    10726 Del Rudini Street
                                                               19   5441 Kietzke Lane, Second Floor                       Las Vegas, NV 89141
                                                                    Reno, Nevada 89511
                                                               20
                                                                    Attorneys for Defendants                              Attorneys for Plaintiff
                                                               21

                                                               22                                                    IT IS SO ORDERED.
                                                               23
                                                                                                                                                            .
                                                               24                                                    UNITED STATES DISTRICT JUDGE
                                                               25                                                    DATED:_ 11/26/2018             .
                                                               26

                                                               27
                                                                    2
                                                                        ECF No. 8 remains unsigned by this Court.
                                                               28
                                                                                                                    Page 2 of 2
